

EXHIBIT 10.3(b)


SCHEDULE A TO EXHIBIT 10.3(a)


The following individuals entered into director retirement agreements with The
Ohio Valley Bank Company which are identical to the Third Amended and Restated
Director Retirement Agreement, dated December 18, 2012, between Jeffrey E. Smith
and The Ohio Valley Bank Company filed herewith.


Name
 
Date of Agreement
     
Steven B. Chapman
 
December 18, 2012
     
Harold A. Howe
 
December 18, 2012
     
David W. Thomas
 
December 18, 2012
     
Thomas E. Wiseman
 
December 18, 2012




